Exhibit 10.1

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (herein
called the “First Amendment”) dated as of November 19, 2013, by and among ENERGY
TRANSFER PARTNERS, L.P. (the “Borrower”), a Delaware limited partnership, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent under the
Credit Agreement described below (in such capacity, the “Administrative Agent”),
and the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent, the Swingline Lender, LC
Issuers, Syndication Agent and Co-Documentation Agents named therein and the
Lenders from time to time party thereto (“Lenders”) are parties to that certain
Second Amended and Restated Credit Agreement dated as of October 27, 2011 (as
heretofore amended, supplemented, or otherwise modified, the “Original
Agreement”), for the purpose and consideration therein expressed, whereby
Lenders are obligated to extend credit to the Borrower as therein provided; and

WHEREAS, the Borrower, the Administrative Agent, and the Majority Lenders desire
to amend the Original Agreement as provided herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement and in consideration
of the loans and other credit that may hereafter be extended by Lenders to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

ARTICLE I. – Definitions and References

Section 1.1. Unless the context otherwise requires or unless otherwise expressly
defined herein, the terms defined in the Original Agreement shall have the same
meanings whenever used in this First Amendment. The term “the Credit Agreement”
shall mean the Original Agreement as amended by this First Amendment.

ARTICLE II. – Amendments to Original Agreement

Section 2.1. Deleted Definitions. Article I of the Original Agreement is hereby
amended to delete the definitions of “Citrus” and “Citrus Acquisition”.

Section 2.2. Consolidated EBITDA. The definition of “Consolidated EBITDA” in
Article I of the Original Agreement is hereby amended to read as follows:

“Consolidated EBITDA” means, for any period (without duplication), Consolidated
Net Income for such period, plus (a) each of the following to the extent
deducted in determining such Consolidated Net Income (i) all Consolidated
Interest Expense, (ii) all income taxes (including any franchise taxes to the
extent based upon net income) of the Borrower and its Subsidiaries for such
period, (iii) all depreciation and

 

1



--------------------------------------------------------------------------------

amortization (including amortization of intangible assets) of the Borrower and
its Subsidiaries for such period, (iv) any other non-cash charges or losses of
the Borrower and its Subsidiaries for such period (including any non-cash losses
resulting from the impairment of long-lived assets, goodwill or intangible
assets) and (v) all transaction fees and expenses for acquisitions, investments,
dispositions and equity or debt offerings, minus (b) each of the following
(i) all non-cash items of income or gain of the Borrower and its Subsidiaries
which were included in determining such Consolidated Net Income for such period,
and (ii) any cash payments made during such period in respect of items described
in clause (a)(iv) above subsequent to the Fiscal Quarter in which the relevant
non-cash charges or losses were reflected as a charge in determining
Consolidated Net Income. Consolidated EBITDA shall be subject to the adjustments
set forth in the following clauses (1) and (2) for all purposes under this
Agreement:

(1) If, since the beginning of the four Fiscal Quarter period ending on the date
for which Consolidated EBITDA is determined, the Borrower or any Subsidiary
shall have made any disposition or acquisition of assets, shall have
consolidated or merged with or into Person (other than a Subsidiary), or shall
have made any disposition of Equity Interests or an acquisition of Equity
Interests, Consolidated EBITDA shall be calculated giving pro forma effect
thereto as if the disposition, acquisition, consolidation or merger had occurred
on the first day of such period. Such pro forma effect shall be determined
(A) in good faith by the chief financial officer, principal accounting officer
or treasurer of the Borrower and (B) giving effect to any anticipated or
proposed cost savings related to such disposition, acquisition, consolidation or
merger, to the extent approved by Administrative Agent, such approval not to be
unreasonably withheld or delayed.

(2) Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments in respect of any Material Project of the
Borrower and its Subsidiaries applicable to such period.

Section 2.3. Consolidated Funded Indebtedness. The definition of “Consolidated
Funded Indebtedness” in Article I of the Original Agreement is hereby amended to
delete the phrase “Propane Contingent Residual Support Agreement” in clause
(B) and replace it with the phrase “Contingent Residual Support Agreements”.

Section 2.4. Consolidated Interest Expense. The definition of “Consolidated
Interest Expense” in Article I of the Original Agreement is hereby amended to
read as follows:

“Consolidated Interest Expense” means, for any period, (a) all interest paid or
accrued (that has resulted in a cash payment in the period or will result in a
cash payment in future quarter(s)) during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
Consolidated Net Income during such period, after giving effect to all interest
rate Hedging Contracts, and (b) all realized gains or losses in respect of
interest rate Hedging Contracts.

Section 2.5. Fee Letters. The definition of “Fee Letters” in Article I of the
Original Agreement is hereby amended by deleting clause (c) therefore and
replacing it with “(c) the LC Fee Letter.”

 

2



--------------------------------------------------------------------------------

Section 2.6. LC Issuer. The definition of “LC Issuer” in Article I of the
Original Agreement is hereby amended to read as follows:

“LC Issuer” means each of Wells Fargo Bank, National Association, Bank of
America, N.A. and JPMorgan Chase Bank, N.A. in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder, and
one or more other Lenders selected by the Borrower who agree to act as an issuer
of Letters of Credit (and are approved by Administrative Agent in its reasonable
discretion) by execution and delivery of a joinder to the LC Fee Letter. As used
herein, the term “LC Issuer” shall mean “each LC Issuer” or “the applicable LC
Issuer,” as the context may require.

Section 2.7. Additional Definitions. Article I of the Original Agreement is
hereby amended to add the following definitions:

“Contingent Obligor” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

“Contingent Residual Support Agreements” means (a) the Propane Contingent
Residual Support Agreement, (b) the Guarantee of Collection, dated as of
April 30, 2013 by PEPL Holdings, LLC, a Delaware limited liability company, for
the benefit of Regency Energy Partners LP, a Delaware limited partnership and
Regency Energy Finance Corp., a Delaware corporation and (c) any other similar
agreement entered into by the Borrower or any of its subsidiaries (the
“Contingent Obligor”), in which the Contingent Obligor agrees to provide
contingent residual support with respect to obligations (the “Original
Obligation”) of another Person (the “Original Obligor”); provided that, the
Contingent Obligor is required to make a payment pursuant to such agreement only
to the extent that the obligee on the Original Obligation cannot obtain
repayment of the Original Obligation from the Original Obligor after exhausting
all other remedies and recourse available to such obligee.

“LC Fee Letter” means the letter agreement, dated October 5, 2012, among the
Borrower and the LC Issuers, as the same may be amended, supplemented, or
otherwise modified from time to time.

“Original Obligation” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

“Original Obligor” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

Section 2.8. Letter of Credit Expiration Date. Section 2.07(b) of the Original
Agreement is hereby amended to read as follows:

(b) the expiration date of such Letter of Credit is (i) prior to the Letter of
Credit Expiration Date with respect to Letters of Credit not to exceed an
aggregate face amount of $50,000,000, and (ii) otherwise, prior to the earlier
of (A) 365 days after the issuance thereof, provided that such Letter of Credit
may provide for automatic extensions of such expiration date (such Letter of
Credit an “Auto-Extension Letter of Credit”) for additional periods of 365 days
thereafter, and (B) the Letter of Credit Expiration Date;

 

3



--------------------------------------------------------------------------------

Section 2.9. Extension of Maturity Date; Replacement of Lenders. Section 2.18 of
the Original Agreement is amended to delete Sections 2.18(c), (d) , (e) and
(f) and to add the following Sections 2.18(c), (d) and (e) in place thereof:

(c) In the event a Notice of Extension is given to the Administrative Agent as
provided in Section 2.18(a) and the Administrative Agent notifies a Lender of
the contents thereof, such Lender shall, on or before the day that is 15 days
following the date of Administrative Agent’s receipt of said Notice of
Extension, advise the Administrative Agent in writing whether or not such Lender
consents to the extension requested thereby and if any Lender fails so to advise
the Administrative Agent, such Lender shall be deemed to have not consented to
such extension. If the Majority Lenders so consent (the “Consenting Lenders”) to
such extension, which consent may be withheld in their sole and absolute
discretion, the Maturity Date and the Commitments of the Consenting Lenders
shall be automatically extended to the same date in the year following the
Existing Maturity Date (the “Extended Maturity Date”) and the Maturity Date as
to any and all Lenders who have not consented (the “Non-Consenting Lenders”)
shall remain as the Existing Maturity Date, subject to Section 2.18(d). The
Administrative Agent shall promptly notify the Borrower and all of the Lenders
of each written notice of consent given pursuant to this Section 2.18(c).

(d) The Borrower may replace any Non-Consenting Lender at any time on or before
the Existing Maturity Date with an assignee (including, for the avoidance of
doubt, with a Consenting Lender) in accordance with and subject to Section 10.13
and Section 10.06, including consents required under Section 10.06, provided
that such assignee has consented to the extension of the Existing Maturity Date
to the Extended Maturity Date then in effect, and upon such replacement, the
Maturity Date with respect to the Loans and Commitments of such replacement
Lender shall be the Extended Maturity Date.

(e) If all of the Commitments of the Non-Consenting Lenders are not replaced on
or before the Existing Maturity Date, then the Commitments of each
Non-Consenting Lender not so replaced shall terminate on the Existing Maturity
Date, and the Borrower shall fully repay on the Existing Maturity Date the Loans
(including, without limitation, all accrued and unpaid interest and unpaid
fees), if any, of such Non-Consenting Lenders, which shall reduce the aggregate
Commitments accordingly. Following the Existing Maturity Date, the
Non-Consenting Lenders shall have no further obligations under this Agreement,
including, without limitation, that such Non-Consenting Lenders shall have no
obligation to purchase participations in Letters of Credit.

 

4



--------------------------------------------------------------------------------

Section 2.10. OFAC; Sanctions. Article V of the Original Agreement is amended to
add the following Section 5.14:

5.14 OFAC; Sanctions.

(a) To the extent applicable, the Borrower and the Subsidiaries are in
compliance in all material respects with (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended), and any other
enabling legislation or executive order relating thereto, and (ii) the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”). None of the Borrower or any Subsidiary, or to the knowledge
of any such Person, any director or officer of the Borrower or any Subsidiary,
is subject to any sanctions administered by Office of Foreign Assets Control of
the United States Department of the Treasury (“OFAC”).

(b) No Loan, nor the proceeds from any Loan, has been used, directly or
indirectly, to lend, contribute or provide for, or has otherwise made available
to, (i) fund any activity or business in a Designated Jurisdiction, that, at the
time of the Credit Extension, is the subject of Sanctions or (ii) fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction, that, at the time of the Credit Extension, is the
subject of Sanctions or (iii) in any other manner that will result in a
violation by the Borrower or any of its Subsidiaries of Sanctions. As used in
this subsection (b), “Designated Jurisdiction” means any country or territory to
the extent that such country or territory itself is the subject of any
Sanctions, and “Sanctions” means international economic sanction administered or
enforced by OFAC, the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.

Section 2.11. Books, Financial Statements and Reports. Section 6.01(a) and
(b) of the Original Agreement are hereby amended to read as follows:

(a) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, complete Consolidated financial statements of the Borrower
together with all notes thereto, prepared in reasonable detail in accordance
with GAAP, together with an unqualified opinion relating to such financial
statements, based on an audit using generally accepted auditing standards, by
independent certified public accountants selected by the General Partner and
acceptable to the Administrative Agent, stating that such Consolidated financial
statements have been so prepared; provided, however, that at any time when the
Borrower shall be subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act, delivery within the time period specified above of copies
of the Annual Report on Form 10-K of the Borrower for such Fiscal Year prepared
in compliance with the requirements therefor and filed with the Commission shall
be deemed to satisfy the requirements of this clause (a). Such financial
statements shall set forth in comparative form the corresponding figures for the
preceding Fiscal Year.

(b) As soon as available, and in any event within fifty (50) days after the end
of each of the first three Fiscal Quarters of each Fiscal Year the Borrower’s
Consolidated balance sheet as of the end of such Fiscal Quarter and the
Borrower’s Consolidated statements of income, partners’ capital and cash flows
for such Fiscal Quarter (except in the case of the statement of cash flows) and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, all in reasonable detail and prepared in accordance with
GAAP, subject to changes resulting from normal year-end

 

5



--------------------------------------------------------------------------------

adjustments and the absence of footnotes; provided, however, that at any time
when the Borrower shall be subject to the reporting requirements of Section 13
or 15(d) of the Exchange Act, delivery within the time period specified above of
copies of the Quarterly Report on Form 10-Q of the Borrower for such Fiscal
Quarter prepared in accordance with the requirements therefor and filed with the
Commission shall be deemed to satisfy the requirements of this clause (b) for
any of the first three Fiscal Quarters of a Fiscal Year. Such financial
statements shall set forth in comparative form the corresponding figures for the
same period of the preceding Fiscal Year. In addition the Borrower will,
together with each such set of financial statements and each set of financial
statements furnished under subsection (a) of this section, furnish a Compliance
Certificate, signed on behalf of the Borrower by the chief financial officer,
principal accounting officer or treasurer of the General Partner, setting forth
that such financial statements are accurate and complete in all material
respects (subject, in the case of Fiscal Quarter-end statements, to normal
year-end adjustments and the absence of footnotes), stating that he has reviewed
the Loan Documents, containing calculations showing compliance (or
non-compliance) at the end of such Fiscal Quarter with the requirements of
Section 7.10, and stating that no Default exists at the end of such Fiscal
Quarter or at the time of such certificate or specifying the nature and period
of existence of any such Default.

Section 2.12. Subsidiaries and Unrestricted Subsidiaries. Section 6.09(b) of the
Original Agreement is hereby amended to read as follows:

(b) The Borrower may designate any Subsidiary of the Borrower to be an
Unrestricted Subsidiary, provided that all Investments in such Subsidiary at the
time of such designation shall be treated as Investments made on the date of
such designation, and provided further that the Borrower may not make such
designation unless at the time of such action and immediately after giving
effect thereto (i) no Default or Event of Default shall exist, (ii) all
representations and warranties herein will be true and correct in all material
respects (or in all respect, to the extent that any such representation or
warranty is qualified by materiality) if remade at the time of such designation,
except to the extent such representations and warranties specifically refer to
an earlier date, in which case they were true and correct in all material
respects (or in all respect, to the extent that any such representation or
warranty is qualified by materiality) as of such earlier date, (iii) the
Investment represented by such designation is permitted under Section 7.06 and
(iv) the Borrower has provided to the Administrative Agent an officer’s
certificate in form satisfactory to the Administrative Agent to the effect that
each of the foregoing conditions have been satisfied.

Section 2.13. Transactions with Affiliates. Clause (d) of Section 7.08 of the
Original Agreement is hereby amended to delete the phrase “Propane Contingent
Residual Support Agreement” and replace it with the phrase “Contingent Residual
Support Agreements”.

Section 2.14. Fundamental Changes. Section 7.03 of the Original Agreement is
hereby amended to read as follows:

7.03 Fundamental Changes. The Borrower will not merge into or consolidate with
any other Person, or permit any other Person to merge into or

 

6



--------------------------------------------------------------------------------

consolidate with it, or sell, lease, transfer or otherwise dispose of (in one
transaction or in a series of related transactions) all (or substantially all)
of its assets in each case, whether now owned or hereafter acquired); provided
that if at the time thereof and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing, any Person may merge or
consolidate with or into the Borrower in a transaction in which the surviving
Person is (A) the Borrower or (B) another solvent Person organized or existing
under the laws of the United States of America, any State thereof or the
District of Columbia; provided that in the case of this clause (B) (i) such
Person expressly assumes every obligation and covenant of the Borrower under
this Agreement and the Loan Documents, pursuant to an assumption agreement
reasonably acceptable to the Administrative Agent; (ii) the Borrower shall
deliver to the Administrative Agent (x) a certificate of a Responsible Officer
stating that the such transaction complies with this Section and (y) all
documentation and other information in respect of the surviving Person required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulation, including the Patriot Act that has
been requested (provided that the Borrower and such surviving Person shall have
been given at least two (2) Business Days to comply with any such request). Upon
any consolidation by the Borrower with, or merger into, any Person described in
clause (B) above and satisfaction of the conditions specified in this Section,
such Person will succeed to, and be substituted for, the Borrower.

Section 2.15. Burdensome Agreements. Clause (d) of Section 7.09 of the Original
Agreement is hereby amended to read as follows:

(d) customary restrictions and conditions contained in agreements relating to
the purchase or sale of Equity Interests or assets pending such purchase or
sale,

Section 2.16. Replacement of Lenders. Clause (b) of Section 10.13 of the
Original Agreement is amended to read as follows:

(b) any Lender is a Non-Consenting Lender under Section 2.18 or is a Defaulting
Lender,

Section 2.17. ERISA Disclosure. Section 5.10 of Schedule 3 of the Original
Agreement is hereby amended by deleting “None.” and replacing it with the
following:

All “accumulated funding deficiencies” (as defined in Section 412(a) of the
Code) and benefit obligations under the Sunoco, Inc. Retirement Plan (the
“Plan”). As of January 1, 2013, the liabilities under the Plan were
$803,071,741, while the fair value of Plan assets was $734,291,034.

Section 2.18. Consent to Maturity Date Extension. Pursuant to Section 2.18 of
the Original Agreement, the Borrower has requested that each Lender extend the
Maturity Date with respect to such Lender’s full Commitment and Facility Usage
for one additional year. Accordingly, each Lender party to this First Amendment
hereby consents to the extension of the Maturity Date with respect to its full
Commitment and Facility Usage for one additional year from October 27, 2016 to
October 27, 2017, effective as of the date hereof.

 

7



--------------------------------------------------------------------------------

ARTICLE III. – Conditions of Effectiveness

Section 3.1. This First Amendment shall become effective when the Administrative
Agent shall have received from the Borrower and Lenders constituting Majority
Lenders counterparts (in such number as may be requested by the Administrative
Agent) of this First Amendment signed on behalf of such Person.

ARTICLE IV. – Representations and Warranties

Section 4.1. Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to execute and deliver this First
Amendment, the Borrower represents and warrants to each Lender that:

(a) The representations and warranties contained in Article V of the Original
Agreement are true and correct in all material respects (or in all respect, to
the extent that any such representation or warranty is qualified by materiality)
at and as of the time of the effectiveness hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date.

(b) The Borrower has duly taken all action necessary to authorize the execution
and delivery by it of this First Amendment, the Borrower is duly authorized to
borrow monies under the Credit Agreement, and the Borrower is duly authorized to
perform its obligations under the Credit Agreement.

(c) The execution and delivery by the Borrower of this First Amendment, the
performance by the Borrower of its obligations hereunder and the consummation of
the transactions contemplated hereby do not and will not conflict with any Law
or organizational documents of any Restricted Person, or any material
Contractual Obligation, judgment, license, order or permit applicable to or
binding upon any Restricted Person, or result in the creation of any Lien upon
any assets or properties of any Restricted Person, except, in each case, as
could not reasonably be expected to have a Material Adverse Effect. Except for
those which have been obtained or as expressly contemplated in the Loan
Documents or disclosed in the Disclosure Schedule, no consent, approval,
authorization or order of any Tribunal or third party is required in connection
with the execution and delivery by the Borrower of this First Amendment or the
consummation by any Restricted Person of the transactions contemplated hereby.

(d) When duly executed and delivered, this First Amendment will be a legal and
binding obligation of the Borrower enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors’ rights and by equitable
principles of general application.

ARTICLE V. – Miscellaneous

Section 5.1. Ratification of Agreements. The Original Agreement as hereby
amended is hereby ratified and confirmed in all respects. Any reference to the
“Credit Agreement” in any Loan Document shall be deemed to be a reference to the
Original Agreement as hereby amended. The execution, delivery and effectiveness
of this First Amendment shall not, except as expressly provided herein, operate
as a waiver of any right, power or remedy of Lenders or the

 

8



--------------------------------------------------------------------------------

Administrative Agent under the Credit Agreement, the Notes, or any other Loan
Document nor constitute a waiver of any provision of the Credit Agreement, the
Notes or any other Loan Document.

Section 5.2. Survival of Agreements. All representations, warranties, covenants
and agreements of the Borrower herein shall survive the execution and delivery
of this First Amendment and the performance hereof, and shall further survive
until all of the Obligations are paid in full. All statements and agreements
contained in any certificate or instrument delivered by the Borrower hereunder
or under the Credit Agreement to the Administrative Agent or any Lender shall be
deemed to constitute representations and warranties by, or agreements and
covenants of, the Borrower under this First Amendment and under the Credit
Agreement.

Section 5.3. Loan Documents. This First Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

Section 5.4. Governing Law. This First Amendment shall be governed by and
construed in accordance with the laws applicable to the Credit Agreement.

Section 5.5. Counterparts. This First Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same First
Amendment.

THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

ENERGY TRANSFER PARTNERS, L.P. By:   Energy Transfer Partners GP, L.P., its
general partner   By:   Energy Transfer Partners, L.L.C., its general partner  
By:  

/s/ Martin Salinas Jr.

  Name:   Martin Salinas Jr.   Title:   Chief Financial Officer

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an LC Issuer,
Swingline Lender and a Lender By:  

/s/ Larry Robinson

Name:   Larry Robinson Title:   Director

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an LC Issuer and a Lender By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Director

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Stephanie Balette

Name:   Stephanie Balette Title:   Authorized Officer

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Kevin Buddhdew

Name:   Kevin Buddhdew Title:   Authorized Signatory By:  

/s/ Michael Spaight

Name:   Michael Spaight Title:   Authorized Signatory

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ Brian J. Smith

Name:   Brian J. Smith Title:   Authorized Signatory

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director By:  

/s/ Kenneth Chin

Name:   Kenneth Chin Title:   Director

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Vanessa A. Kurbatskiy

Name:   Vanessa A. Kurbatskiy Title:   Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Patrick Jeffrey

Name:   Patrick Jeffrey Title:   Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Carmen Malizia

Name:   Carmen Malizia Title:   Director

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Paul Farrell

Name:   Paul Farrell Title:   Director

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender

By:

 

/s/ Mark Lumpkin Jr.

Name:

 

Mark Lumpkin Jr.

Title:

 

Authorized Signatory

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Blake Kirshman

Name:   Blake Kirshman Title:   Senior Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Holly Kay

Name:   Holly Kay Title:   Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Peter Kardos

Name:   Peter Kardos Title:   Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Kelly Chin

Name:   Kelly Chin Title:   Authorized Signatory

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:  

/s/ Colleen Durkin

Name:   Colleen Durkin Title:   Senior Vice President By:  

/s/ Cathleen Buckley

Name:   Cathleen Buckley Title:   Senior Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

COMMUNITY TRUST BANK, as a Lender By:  

/s/ Ford W. Hall, Jr.

Name:   Ford W. Hall, Jr. Title:   Executive Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement